DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 11, 2020 has been entered. Applicant’s amendments to the claims have overcome each and every objection/112(b) rejections previously set forth in the Non-Final Office Action mailed October 13, 2020.
Claims Status
	Claims 1 – 17 are pending
	Claim 1 is amended
	Claim 17 is a newly added claim
In view of the amendment filed on 12/11/2020, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, in the 3rd line recites, “the content of which is at least 25 phr (parts per hundred parts of elastomer and at most equal to 80 phr.” The examiner respectfully notes that a parenthesis is open for the definition of “phr” but not closed. For examination purposes, the limitation is being the content of which is at least 25 phr (parts per hundred parts of elastomer), and at most equal to 80 phr. --
Appropriate correction is required.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 8 – 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harle (US Publication 2009/0065116 A1), in view of Nakamura (US Publication 2008/0289738), and further in view of TSUJI, TAKUEI (JP-2006062404-A; “Tsuji”, with English machine translation) and Peters et al. (DE 102015210840 A1, with US 2018/0100057 A1 as English equivalent).
Regarding Claim 1, Harle discloses a tire for a heavy vehicle of construction plant type, comprising: 
a tread (4, [0029]) having a radial thickness HT at least equal to 60 mm (Harle discloses a tread with radial thickness greater than 40 mm, overlapping with the claimed thickness; [0014]), and an axial width WT (see Fig. 1), 
the tread comprising cuts (grooves 9, 10, 11) having a width WD (see Harle’s element “L”) and a radial depth HD (see Harle’s element “H”), and elements in relief (strips or ribs 5, 6, 7, 8), that are separated from one another by the cuts (see [0029]), wherein 
D of which is at most equal to 20% of their radial depth HD (Harle discloses that the width of the grooves is greater than 5 mm – see [0016] – and   that the depth is greater than 40 mm – see [0017] – therefore, Harle’s disclosure gives a width which is 12.5 % the depth of the groove, anticipating the claimed ratio. Additionally, see [0030]), and 
the radial depth HD of which is at least equal to 50% of the radial thickness HT of the tread (Harle’s disclosure also anticipates this ratio see [0014] for the tread thickness, which is equivalent to HT and [0017] for the depth of the groove, which is equivalent to HD) , have a cumulative length LD measured on a radially outer surface of the tread (giving the Broadest Reasonable Interpretation, Harle’s disclosure in [0029] reads on the claimed limitation by saying that the grooves divide the entire exterior of tread surfaces).
However, Harle is silent to the tread having a degree of surface siping TL, expressed in m/m2, equal to the ratio between the cumulative length LD of the effective cuts and the area A of the radially outer surface of the tread equal to 2πRE*WT, where RE is the external radius of the tire, the tread comprising, at least at the bottoms of the cuts, an elastomeric compound having a crack resistance defined by a number of cycles to failure NR, characterized in that wherein the degree of surface siping TL of the tread is at least equal to 3 m/m2, wherein the number of cycles to failure NR of the elastomeric compound of the tread is at least equal to 60000 cycles, and wherein the ratio C between the number of cycles to failure NR of the elastomeric compound of the tread and the degree of surface siping TL of the tread is at least equal to 20000 cycles/(m/m2), wherein the elastomeric compound of the tread is arranged only on a radially external surface of the tread.
2, equal to the ratio between the cumulative length LD of the effective cuts and the area A of the radially outer surface of the tread equal to 2πRE*WT, where RE is the external radius of the tire, characterized in that wherein the degree of surface siping TL of the tread is at least equal to 3 m/m2,” one of ordinary skill in the art would have recognized the need of tread width measurements, and might be directed to a similar, well-known heavy duty tire, such as 4000R57 for dimensions. 
In the analogous art of heavy-duty vehicles tires, Nakamura discloses a heavy-duty tire, which prevents a one-side biased abrasion from being generated in comparison with the conventional structure [0010], and wherein the tread width of the 4000R57 tire is 980 mm (see Nakamura’s table 2, and [0121]). Consequently, the surface siping can be calculated as:                                 
                                    
                                        
                                            3
                                            (
                                            n
                                            u
                                            m
                                            b
                                            e
                                            r
                                             
                                            o
                                            f
                                             
                                            c
                                            i
                                            r
                                            c
                                            .
                                             
                                            g
                                            r
                                            o
                                            o
                                            v
                                            e
                                            s
                                            )
                                             
                                            x
                                             
                                            c
                                            i
                                            r
                                            c
                                            u
                                            m
                                            f
                                            e
                                            r
                                            e
                                            n
                                            c
                                            e
                                        
                                        
                                            c
                                            i
                                            r
                                            c
                                            u
                                            m
                                            f
                                            e
                                            r
                                            e
                                            n
                                            c
                                            e
                                             
                                            x
                                             
                                            t
                                            r
                                            e
                                            a
                                            d
                                             
                                            w
                                            i
                                            d
                                            t
                                            h
                                        
                                    
                                    =
                                     
                                    
                                        
                                            3
                                        
                                        
                                            0.98
                                             
                                            m
                                        
                                    
                                    =
                                    3.06
                                    /
                                    m
                                
                            , overlapping with the claimed “at least equal to 3 m/m2”. Overlapping ranges are prima facie evidence of obviousness.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hale’s tire tread to have a degree of surface siping that is at least equal to 3 m/m2, by selecting the portion of Nakamura’s degree surface siping range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP § 2131.03 (I) (II). One of ordinary skill would have been motivated to pursue the Harle/Nakamura modification, since Nakamura teaches a tire having a degree of surface siping that overlaps with the claimed range, and 
However, Harle/Nakamura are silent to the claimed “the tread comprising, at least at the bottoms of the cuts, an elastomeric compound having a crack resistance defined by a number of cycles to failure NR, wherein the number of cycles to failure NR of the elastomeric compound of the tread is at least equal to 60000 cycles, and wherein the ratio C between the number of cycles to failure NR of the elastomeric compound of the tread and the degree of surface siping TL of the tread is at least equal to 20000 cycles/(m/m2) , wherein the elastomeric compound of the tread is arranged only on a radially external surface of the tread.
In the analogous field of endeavor of pneumatic tires, Tsuji discloses a pneumatic tire, which suppresses the occurrence of cracks at the groove bottom of a groove formed on a tread surface and improves drainage performance [0001], and discloses that it is conventional in pneumatic tires for heavy-duty applications, to provide a high hardness rubber different from a tread rubber as a groove bottom portion in order to prevent the occurrence of a groove bottom crack due to running fatigue and stone jamming over a long period of time [0003]. Tsuji discloses providing a pneumatic tire with a coating layer of a blend composition having halogenated butyl rubber (elastomeric compound)  in at least a groove bottom portion of a groove of a tread to prevent the problem of occurrence of an ozone crack in a pneumatic tire intended for long-term use. [0009]. Tsuji discloses the tire of his invention was subjected to a crack generation test, in which a test rubber was arranged so as to cover a Tsuji discloses that “as a result, the coating layer is strongly cross-linked with the tread rubber during vulcanization, and as a result, the coating layer prevents the occurrence of an ozone crack in the groove portion of the tread, and the penetration of moisture, thereby preventing the belt separation of the tire.” [0044].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harle/Nakamura’s tire so that the tread comprises, at least at the bottoms of the cuts, an elastomeric compound having a crack resistance, as taught by Tsuji. One would have been motivated to pursue this modification, since Tsuji teaches that by providing a pneumatic tire, in at least the bottom portion of a grooves (cuts), with a coating layer of an elastomeric composition having a crack resistance, results in the coating layer preventing the occurrence of an ozone crack in the groove portion of the tread, and the penetration of moisture, thereby preventing the belt separation of the tire [0044].
However, Harle/Nakamura/Tsuji are silent to the limitation “the number of cycles to failure NR of the elastomeric compound of the tread is at least equal to 60000 cycles, and wherein a ratio C between the number of cycles to failure NR of the elastomeric 2)”.
In the same field of endeavor, or reasonably pertinent to the particular problem faced by the Inventor, Peters discloses  a rubber mixture for vehicle tires configured to exhibit a high abrasion resistance and a high fatigue and crack resistance in operation, wherein at the same time a lowest possible rolling resistance is to be achieved [0003]. Peters further discloses that fatigue-crack resistance as number of load cycles until fracture of a dumbbell-shaped specimen under a continuously repeating elongation cycle at a frequency of 104±8 min-1, determined with a Monsanto Fatigue to Failure Tester (FTF for short) at 101% elongation at 23.degree. C.; unit kC=kilocycles [0118], recognizing the fatigue-crack resistance and the number of load cycles as a result-effective variables, and reports crack lengths (CL) in mm after 1000, 2000, 4000, 8000, 16000, 32000 and 64000 cycles [0119], overlapping with the claimed cycle range of at least equal to 60000 cycles. Consequently, in view of the above discussed degree of surface siping of 3.06/m, a ratio C of the NR/LD gives (640000 cycles/3.06/m) = 20915 cycles/m, overlapping with the claim ratio C of at least equal to 20000 cycles/m. Overlapping range is a prima facie evidence of obviousness (MPEP 2144.05). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harle/Nakamura/Tsuji’s tire elastomeric composition, so that the number of cycles to failure NR of the elastomeric compound of the tread is at least equal to 60000 cycles, and wherein a ratio C between R of the elastomeric compound of the tread and the degree of surface siping TL of the tread is at least equal to 20000 cycles/(m/m2), as taught by Peters. One would have been motivated to pursue the modification, since Peters teaches this rubber mixture exhibits a high abrasion resistance and a high fatigue and crack resistance in operation, wherein at the same time a lowest possible rolling resistance is to be achieved [0003].

As to Claim 2, Harle/Nakamura/Tsuji/Peters discloses the claimed invention except for wherein the ratio C is at least equal to 40000 cycles/(m/m2).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harle/Nakamura/Tsuji/Peter’s tire so that the ratio C is at least equal to 40000 cycles/(m/m2), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to pursue the modification, further improving Peters’ teachings of the rubber mixture, to exhibit higher abrasion resistance and a high fatigue and crack resistance in operation [0003].

As to Claims 3 and 4, Harle/Nakamura/Tsuji/Peters discloses the claimed invention except for wherein the degree of siping TL of the tread is at least equal to 3.5 m/m2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harle/Nakamura/Tsuji/Peter’s tire so that degree of siping TL of the tread is at least equal to 3.5 m/m2 or 9 m/m2, since it has been held that 
As to Claim 8, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to claim 1, wherein the elastomeric compound of the tread comprises an elastomeric matrix consisting of a natural polyisoprene (see Peters’ [0025]).

As to Claims 9 and 10, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to claim 1, wherein the elastomeric compound of the tread comprises a reinforcing filler, the content of which is at least equal to 25 phr (parts per hundred parts of elastomer) and at most equal to 80 phr – Peters’ [0041] disclosure, “In a further embodiment, the rubber mixture contains 15 to 54.9 phr of at least one carbon black and at least one further filler, such as silica, in amounts of 0.1 to 10 phr, or 0.1 to 2 phr, wherein the total amount of fillers does not exceed 55 phr,” anticipates the claimed range.

As to Claims 11 and 15, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to Claim 9, wherein the reinforcing filler of the elastomeric compound of the tread comprises an inorganic filler (silica, see Peters’ [0035 and 0043]). Peters’ [0041] further discloses, “In a further embodiment, the rubber mixture contains 15 to 54.9 phr of at least one carbon black and at least one further filler, prima facie evidence of obviousness.
It would have been obvious to a person having ordinary skill in the art, before the effectives filing date of the claimed invention, to modify Harle/Nakamura/Tsuji/Peters’ tire for a heavy vehicle of construction plant type by selecting the portion of Peters’ reinforcing filler composition range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP § 2131.03 (I) (II). One of ordinary skill in the art would have been motivated to modify the amount of the reinforcing filler composition of the elastomeric compound of Harle/Nakamura/Tsuji/Peters’ for the purpose of finding the optimal composition amount range between the silica reinforcing filler and all the components of the elastomeric compound, such as a coupling agent, which improves the processability and the binding of the silica reinforcing filler with the elastomeric compound, as taught by Peters [0044].

As to Claim 13, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to Claim 1, except for, wherein the tread is made up of a single elastomeric compound.

Therefore, it would have been obvious to a person skill in the art, at the time of filing the claimed invention, to modify Harle/Nakamura/Tsuji/Peters’ tire by providing the tread to be made up of a single elastomeric compound, for the purposed of simplifying the manufacturing process of the tire.

Regarding claim 17, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to claim 1, wherein the elastomeric compound is only arranged at the bottoms of the cuts – see Tsuji’s Fig. Fig. 1(a) and [0034], “In order to prevent the penetration of ozone cracks and water over a long period of time, it is necessary to apply the rubber coating layer of the present invention at least to the groove bottom portion of the tread groove portion.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide Harle/Nakamura/Tsuji/Peters’ tire for a heavy vehicle of construction plant type with the elastomeric compound only arranged at the bottoms of the cuts, since Tsuji teaches that in order to prevent the penetration of ozone cracks and water over a long period of time, it is necessary to apply the rubber coating layer of the present invention at least to the groove bottom portion of the tread groove portion [0034].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harle in view of Nakamura, Tsuji and Peters, as applied to claim 1, and further in view of Hetzel  (US Publication 2010/0139825 A1).

Regarding Claim 5, Harle/Nakamura/Tsuji/Peters discloses the claimed invention, as claimed in claim1, except for wherein the number of cycles to failure NR of the elastomeric compound of the tread is at least equal to 120000 cycles. 
In the same field of endeavor, or reasonably pertinent to the particular problem faced by the Inventor, Hetzel directed to rubber compositions useful for repairing and retreading tires [0002], discloses rubber compositions presenting numbers of cycles to failure of 132658 and 161375 (see Table 1). Hetzel discloses that the rubber composition E1 having the polyterpene resin has significantly improved physical properties regarding resistance to tear, faulted fatigue and fatigue crack propagation rate when compared to the witness rubber composition that had no polyterpene resin [0064].
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Harle/Nakamura/Tsuji/Peter’s tire elastomeric compound so that the number of cycles to failure NR of the elastomeric compound of the tread is at least equal to 120000 cycles, as taught by Hetzel. One would have been motivated to pursue the modification in view of Hetzel teachings, that the rubber composition E1 having the polyterpene resin has significantly improved physical properties regarding resistance to tear, faulted fatigue and fatigue crack propagation rate when compared to the witness rubber composition that had no polyterpene resin [0064].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harle in view of Nakamura, Tsuji and Peters, as applied to claim 1, and further in view of Zhao et al. (US PGPub 2015/0174962 A1; Zhao).

Regarding claim 6, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to claim 1. Except for, wherein the elastomeric compound of the tread has a dynamic shear module G* at least equal to 1.0 MPa.
In the same field of endeavor of pneumatic tires, Zhao discloses a pneumatic truck tire with a tread of a cap/base configuration comprised of a circumferential outer tread cap rubber layer and an underlying tread base rubber layer [0001]. The tread (2) comprising at the bottoms of the cuts (circumferential grooves, 3), an elastomeric compound having a crack resistance (see [0012 – 13]). Zhao further stated that the rubber composition of the rubber encasement beneficially promotes at least one physical property such as increased tear resistance, increased cut growth resistance and increased elongation at break to the surface of the tread groove embedded in the rubber encasement compared to the adjoining outer tread cap rubber composition in which the rubber encasement resides, and may also beneficially promote increased fatigue resistance (crack resistance) of the surface of the embedded tread groove as compared to the adjoining outer tread cap rubber composition [0013].  Zhao’ s Table 2 discloses various values for the dynamic shear module, for example: a prima facie evidence of obviousness (MPEP 2144.05).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harle/Nakamura/Tsuji/Peters’ tire so that the elastomeric compound of the tread has a dynamic shear module G* at least equal to 1.0 MPa, as taught by Zhao. One would have been motivated to pursue this modification, since Zhao teaches that the rubber composition of his invention beneficially promote increased fatigue resistance of the surface of the embedded tread groove as compared to the adjoining outer tread cap rubber composition. [0013].

Regarding claim 7, Harle/Nakamura/Tsuji/Peters/Zhao discloses the tire for a heavy vehicle of construction plant type according to claim 1, wherein the elastomeric compound of the tread has a dynamic loss tgδ at most equal to 0.2 (see Zhao’s Table 2; “Tan Delta” = 0.19).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harle in view of Nakamura, Tsuji and Peters, as applied to claim 1, and further in view of Stenzel et al.  (US Publication 2007/0100057 A1).


Regarding claim 12, Harle/Nakamura/Tsuji/Peters discloses the tire for a heavy vehicle of construction plant type according to claim 9, except for the reinforcing filler of the elastomeric compound of the tread having a dispersion coefficient Z, wherein the 
In the same field of endeavor, or reasonably pertinent to the particular problem faced by the Inventor, Stenzel discloses the use of precipitated silicas in elastomer mixtures, e.g. tire tread mixtures, wherein a good dispersion coefficient and a high level of reinforcement is achieved, giving a very low tire abrasion value [0029]. Stenzel discloses an elastomeric compound of the tread having a dispersion coefficient Z, wherein the dispersion coefficient Z of the reinforcing filler of the elastomeric compound of the tread is at least equal to 65 (see Table 9; dispersion coefficient for Example 3b is 90%, overlapping with the claimed range). Overlapping range is a prima facie evidence of obviousness (MPEP 2144.05). 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Harle/Nakamura/Tsuji/Peter’s tire elastomeric compound so that the dispersion coefficient Z of the reinforcing filler of the elastomeric compound of the tread is at least equal to 65, as taught by Stenzel. One would have been motivated to pursue the modification, since Stenzel teaches an elastomeric compound having a dispersion coefficient Z overlapping with the claimed range that achieves a high level of reinforcement giving a very low tire abrasion value [0029].

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harle in view of Nakamura, Tsuji and Peters, as applied to claim 1, and further in view of Warffored et al. (US publication 2013/0213542 A1; Warffored).
Regarding Claims 14 and 16, modified Harle is silent to the volumetric void ratio of the tread. 
In the same field of endeavor, or reasonably pertinent to the particular problem faced by the Inventor, Warffored discloses a volumetric void ratio of 0.25 - 0.40 (25% to 40%)  (See [0032]). This overlaps with applicant’s ranges. Overlapping range is a prima facie evidence of obviousness (MPEP 2144.05). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have included modified Harle's tire, with volumetric void ratios, as taught by Warffored, so as to balance rigidity without sacrificing the performance of the tire [0035]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749